DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-6, 9-10, and 14-15 are pending and have been examined in this application. 
This communication is the second action on the merits.
As of the date of this action, an information disclosure statement (IDS) has been filed on 9/11/2019 and reviewed by the Examiner.
	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species 2: Figures 4a-c in the reply filed on 8/19/2020 is acknowledged.
Claims 7, and 11-13 are drawn to nonelected embodiments and are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schoerkhuber (PGPub #2018/0258673) in view of Williams et al. (PGPub #2018/0209197).
Regarding claim 1, Schoerkhuber teaches a stowage compartment for an overhead region of a passenger cabin of a passenger aircraft, the stowage compartment comprising: a carrier (2) to be mounted in the passenger aircraft (Paragraph 46, lines 1-5); a pivoting part (3) being mounted on said carrier (2, and 3 as seen in figure 1) and being pivotable about a pivot axis (3, as seen in figures 1, and 2, Paragraph 35, lines 1-12), said pivoting part being rotatable in a pivoting region at least between an open position and a closing position (3, as seen in figures 1, and 2), said pivoting part having a gripping point (Paragraph 16, lines 1-10), and said pivoting region having a first partial region (3, as seen in figures 1, and 2, Paragraph 35, lines 1-12, the first partial region is opening the bin from a closed position to the open position), a second partial region (3, as seen in figures 1, and 2, Paragraph 35, lines 1-12, the second partial region is closing the bin from an open position to a closed position) and an end being opposite said closing position (3 as seen in figures 1, and 2, as can be seen in figure 2 the bin 3 is at an end when it is in an open position which is at an opposite and of the arc that the bin travels as seen in figure 1); a resetting device (33) acting between said carrier and said pivoting part (2, 3, and 33 as seen in figure 2), said resetting device, in an installed position of the stowage compartment (33 as seen in figure 2), bringing about, at said gripping point, at least in said first partial region, a closing force in a direction of said closing position (33, and 10 as seen in figure 2, Paragraph 14, lines 16-27, and Paragraph 47, lines 23-29, this teaches that the resetting devices applies an upward force as the bin is moved from a closed position to an open position and held in that open position); at least in said second partial region beginning at said end of said pivoting region opposite said closing position (3 as seen in figure 2), said closing force being greater than and opposed to a gravitational force effective at said gripping point and caused by said unloaded pivoting part (Paragraph 34, lines 1-14); (10) for holding said pivoting part at said open position (Paragraph 47, lines 1-5).  But, Schoerkhuber does not explicitly teach that said holding device being releasable by a movement ofPage 3 of 20Application No. 15/939,618Amendment dated 12/14/20Reply to Office action of 10/1/20 said pivoting part out of said open position away from said closing position toward a release position.
However, Williams does teach that said holding device being releasable by a movement ofPage 3 of 20Application No. 15/939,618Amendment dated 12/14/20Reply to Office action of 10/1/20 said pivoting part out of said open position away from said closing position toward a release position (Abstract, lines 1-8, and Paragraph 32, lines 1-29).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the holding device be releasable by having the pivoting part move away from a closed position and towards a release portion because Schoerkhuber and Williams are both aircraft overhead storage containers.  The motivation for having the holding device be releasable by having the pivoting part move away from a closed position and towards a release portion is that it helps to facilitate the addition of heavy items to the pivoting part by further opening the bucket to make it easier to place the items within the compartment and it helps to ready the resetting device to assist in closing the compartment.
Regarding claim 2, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 1, wherein said resetting device contains an energy accumulator being charged during opening of said pivoting part (33, and Paragraph 34, lines 1-14 of Schoerkhuber, as the spring is extended from the closed position to the open position energy is stored within the spring) and at least contributing to generating said closing force during unloading (Paragraph 34, lines 1-14 of Schoerkhuber).
Regarding claim 3, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 2, wherein said energy accumulator is a mechanical energy accumulator (33, and Paragraph 34, lines 1-14 of Schoerkhuber)
Regarding claim 4, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 1, which further comprises a damping element damping a pivoting movement of said pivoting part in said pivoting region (Paragraph 46, lines 34-36 of Schoerkhuber).
Regarding claim 9, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 8, which further comprises a latching piece (15 of Schoerkhuber), said holding device containing a latching device latching on said latching piece in said open position (Paragraph 19, lines 1-6 of Schoerkhuber) and a release element being activated in said release position and switching said latching device into an ineffective state (Paragraph 54, lines 1-26, 15 as seen in figure 6a-6c of Schoerkhuber).
Regarding claim 10, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 9, which further comprises a stop device (15 of Schoerkhuber) defining an end position of said pivoting part at said release position (15 as seen in figure 6b of Schoerkhuber), said stop device containing said latching piece for latching said latching device in said open position (15 as seen in figure 6a-6c of Schoerkhuber).
Claims 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schoerkhuber (PGPub #2018/0258673) as modified by Williams et al. (PGPub #2018/0209197) as applied to claim 1 above, and further in view of Harriehausen et al. (US #5,383,628).
Regarding claim 5, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 1, but does not teach a drive element at least driving said resetting device; and a mechanism module containing an active part being mounted exclusively on said pivoting part, with said resetting device and with said drive element, and a passive drive part being mounted exclusively on said carrier for driving said active part through said drive element.  However, Harriehausen does teach a drive element (Combination of 5, and 13) at least driving said resetting device (5, 13, and 8 as seen in figure 2); and a mechanism module containing an active part (6) being mounted exclusively on said (6, and 2 as seen in figure 2), with said resetting device and with said drive element (5, 13, 8, and 6 as seen in figure 2), and a passive drive part (7) being mounted exclusively on said carrier (7, and 1 as seen in figure 2) for driving said active part through said drive element (5, 13, 6, and 7 as seen in figure 2).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a drive element, an active part, and a passive drive part that work together with the resetting device to drive the system because Schoerkhuber and Harriehausen are both aircraft overhead compartments.  The motivation for having a drive element, an active part, and a passive drive part that work together with the resetting device to drive the system is that the system creates a connection between the carrier and the pivot part that helps to facilitate the pivoting of pivot part.
Regarding claim 6, Schoerkhuber as modified by Williams, and Harriehausen teaches the stowage compartment according to claim 5, but Schoerkhuber does not teach an interlocking element acting as a drive between said drive element and said drive part.  However, Harriehausen does teach an interlocking element acting as a drive between said drive element and said drive part (The teeth of the gears of members 7, and 13).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have interlocking elements between the drive element and the passive drive part because Schoerkhuber and Harriehausen are both aircraft overhead compartments.  The motivation for having interlocking elements between the drive element and the passive drive part is that it creates a secure connection between the two members which help to prevent failure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schoerkhuber (PGPub #2018/0258673) as modified by Williams et al. (PGPub #2018/0209197) as applied to claim 1 above, and further in view of Poppinga et al. (DE #4335151 A1).
Regarding claim 14, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 1, but does not teach that said holding device is configured to be unlocked by loading said pivoting part with a stowage item causing a release force at said gripping point.  However, Poppinga (Lines 271-285, and Lines 398-469 of the provided translation, it is also discussed in paragraph 4, lines 1-7 of Schoerkhuber where they are discussing the disclosure of Poppinga).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the holding device be unlocked by loading the storage bin because Schoerkhuber and Poppinga are both aircraft overhead compartments.  The motivation for having the holding device be unlocked by loading the storage bin is that it allows the system to be unlocked without requiring the user to take any additional steps.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schoerkhuber (PGPub #2018/0258673) as modified by Williams et al. (PGPub #2018/0209197) as applied to claim 1 above, and further in view of Zinke et al. (PGPub #2013/0249365).
Regarding claim 15, Schoerkhuber as modified by WIlliams teaches the stowage compartment according to claim 1, but does not teach contact devices being respectively attached to said carrier and to said pivoting part, said contact devices having a clearance relative to each other in an intended static load situation of the stowage compartment and lying against each other during a dynamic load situation of greater loading.  However, Zinke does teach contact devices (12, and 13) being respectively attached to said carrier and to said pivoting part (12, and 13 as seen in figure 1), said contact devices having a clearance relative to each other in an intended static load situation of the stowage compartment (12, and 13 as seen in figure 1, and Paragraph 9, lines 1-21, and Paragraph 33, lines 1-19, when the system is in an unlocked position there is an inherent clearance between the two devices to allow the container to open) and lying against each other during a dynamic load situation of greater loading (12, and 13 as seen in figure 1, and Paragraph 9, lines 1-21, and Paragraph 33, lines 1-19, when the system is in an locked position it is inherent that the two contact members will come in contact to prevent the bin from opening).  It would have been obvious to one skilled in the art before the effective filing 
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647